EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alyson J. Dilena on 2022/07/22.
In conversation with applicant’s representative the agreement for amendments of independent claim 1 and 10 was reached.  Examiner suggested possible amendments that would closely demonstrate the correlation between the claims’ amounts and ratios of the three-component surfactant system in view of the submitted drawing of the record.  Applicant agreed to introduce further clarifying amendment and a corresponding, four-sided region, drawing and thus it was submitted on 2022/07/28 for the record.  Consequently, claims 1 and 10 are amended, and claims 4-6, 11, 17 and 19-20 are canceled. New claims 21-27 are added.  
Furthermore, claim 7 is amended by being dependent on claim 1, instead of canceled claim 6.


Allowable Subject Matter
Claims 1-3, 7-10, 12-16, 18 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Park teaches an aqueous laundry detergent composition (abstract], comprising a fabric softening agent such as acrylic and diallydialkylammonium copolymer (polyquaternium-22); [209, 213, 238], a surfactant system in total amounts such as at least 10% to 30, 40, 50, 60 and 65%; [45], which includes components; anionic surfactant (AES) of ethoxylated and non-ethoxylated sulfate each in the range of 1-20%; [20, 22, 45, 47, 50], anionic surfactant such as alkylbenzene sulfonate (LAS); [20, claim 4], nonionic surfactant (NI) such ethoxylated fatty alcohol (Plurafac) in the amounts of 1-7%; [45, 54], and water in the amounts of at least 25%; [18, 159], wherein the composition is a clear one with the turbidity of less than 30; [269].  However, in view of applicant’s current amendment of claims 1 and 10, no prior art(s) of record teaches the newly introduced limitations.  First, there is no teaching of the situation in which only two surfactants are selected from AES, LAS and NI surfactants for the liquid laundry composition.  Secondly, there is not any four-sided region defined by four points, wherein the instantly claimed ratios of AES:NI:LAS is taught by prior arts of record, and this is the very reason for allowance.  
Note that the four-sided region defined by four points are included on pages 7 and 8 of the submitted (2022/07/28) applicant “Argument/Remarks” 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                             Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/07/29
/LIAM J HEINCER/Primary Examiner, Art Unit 1767